              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF WISCONSIN
DONALD J. TRUMP, Candidate for
President of the United States of        No. 2:20-cv-01785
America,

              Plaintiff

     v.

THE WISCONSIN ELECTIONS
COMMISSION, et al.,

              Defendants.



   PROPOSED INTERVENOR-DEFENDANT DEMOCRATIC NATIONAL
    COMMITTEE’S BRIEF IN SUPPORT OF MOTION TO INTERVENE




       Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 10 Document 24
                                I.      Introduction
      Pursuant to Federal Rule of Civil Procedure 24, Proposed Intervenor

Defendant DNC Services Corporation/Democratic National Committee (“DNC”)

moves to intervene as a defendant in this lawsuit. Through this lawsuit, Donald J.

Trump (“Plaintiff”) seeks to undo Wisconsin’s lawful certification of the election

results. Nearly a month after the election, Plaintiff asks this court for the

extraordinary relief of declaring that thousands of votes were “tainted” by

constitutional violations and “[r]emanding this case to the Wisconsin Legislature” to

determine the appropriate remedy. [Complaint at 72] The DNC represents a diverse

group of Democrats, including elected officials, candidates, constituents, and voters.

The extraordinary relief Plaintiff seeks would deprive the DNC’s members and

constituents of their rights to have their votes counted, undermine the electoral

prospects of the DNC’s candidates, and divert the DNC’s resources. The DNC’s

intervention in this lawsuit is necessary to protect those interests.

      Pursuant to Rule 24(c), the DNC intends to file a proposed answer to Plaintiff’s

complaint. That complaint, however, is 72 pages and 302 paragraphs long, and the

DNC needs additional time to prepare a proposed answer. Because of the expedited
character of these proceedings, counsel are submitting the DNC’s motion to intervene

and a proposed order at this time, and will file a proposed answer later on Friday,

December 4, 2020. 1

                                  II.    Argument

A.    The DNC is entitled to intervene as of right.
      The DNC is entitled to intervene as of right because (1) its “motion is timely”;

(2) the DNC “has an interest relating to the property or transaction at issue in the

litigation”; and (3) “that interest may, as a practical matter, be impaired or impeded


1    The DNC intends to file a motion to dismiss. But to comply with Rule 24(c), the
DNC also will file a proposed answer.
                                          -2-

        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 10 Document 24
by disposition of the case.” Driftless Area Land Conservancy v. Huebsch, 969 F.3d 742,

746 (7th Cir. 2020). Further, no “existing part[y] adequately represent[s]” the DNC’s

interests. Id. (emphasis omitted).

      1.     The motion to intervene is timely.
      First, this motion is timely. In considering whether a motion to intervene is

timely, courts consider, among other things, “(1) the length of time the intervenor

knew or should have known of his interest in the case” and “(2) the prejudice caused

to the original parties by the delay.” State v. City of Chicago, 912 F.3d 979, 984 (7th

Cir. 2019) (quoting Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719 F.3d 785,

797 (7th Cir. 2013)).

      In this case, the DNC is filing its motion to intervene just one day after Plaintiff

filed this lawsuit, and its proposed answer will follow promptly. The DNC has thus

“move[d] to intervene as soon as it” knew “its interests might be adversely affected

by the outcome of the litigation.” Heartwood, Inc. v. U.S. Forest Serv., Inc., 316 F.3d

694, 701 (7th Cir. 2003). No defendant has yet filed a response to Plaintiff’s complaint.

And the DNC is prepared to proceed in accordance with whatever schedule this Court

sets. Thus, intervention by the DNC will neither delay the resolution of this matter

nor prejudice any party. Under these circumstances, the motion is timely.

      2.     The DNC has significant interests at stake in this litigation.
      Second, the DNC has a “direct, significant, and legally protectable” interest in

this litigation that supports its intervention. Solid Waste Agency of N. Cook Cty. v.

U.S. Army Corps of Engineers, 101 F.3d 503, 506 (7th Cir. 1996). The rules for

mandatory intervention “do[] not define ‘interest.’” Lopez-Aguilar v. Marion Cty.

Sheriff's Dep’t, 924 F.3d 375, 391 (7th Cir. 2019). But, the “standing inquiry” gives

content to its meaning, as the Seventh Circuit has “required ‘more than the minimum

Article III interest’ for intervention.’” Planned Parenthood of Wisconsin, Inc. v. Kaul,

942 F.3d 793, 798 (7th Cir. 2019) (quoting Flying J, Inc. v. Van Hollen, 578 F.3d 569,

                                           -3-

        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 3 of 10 Document 24
571 (7th Cir. 2009)). At the same time, the Seventh Circuit has “interpreted

‘statements of the Supreme Court as encouraging liberality in the definition of an

interest.’” Lopez-Aguilar, 924 F.3d at 392 (quoting Meridian Homes Corp. v. Nicholas

W. Prassas & Co., 683 F.2d 201, 204 (7th Cir. 1982)).

       The DNC has several significant, protectable interests at stake in this lawsuit,

each of which justifies its intervention. First, Plaintiff seeks to disrupt the

certification of Wisconsin’s November 3, 2020 Presidential election results and to cast

doubt on the entitlement of the Democratic Party’s candidates for President and Vice-

President to Wisconsin’s ten electoral votes. Interference with a political party’s

electoral prospects constitutes constitutional injury. See, e.g., Tex. Democratic Party

v. Benkiser, 459 F.3d 582, 586–87 (5th Cir. 2006) (holding that a “basis for the [Texas

Democratic Party’s] direct standing is harm to its election prospects” and that “a

political party’s interest in a candidate’s success is not merely an ideological

interest”); Owen v. Mulligan, 640 F.2d 1130, 1132 (9th Cir. 1981) (holding that “the

potential loss of an election” is sufficient injury to confer Article III standing). Courts

have permitted political parties to intervene on these grounds. See, e.g., Issa v.

Newsom, No. 220CV01044MCECKD, 2020 WL 3074351, at *3 (E.D. Cal. June 10,

2020) (granting intervention of state party where “Plaintiffs’ success on their claims

would disrupt the organizational intervenors’ efforts to promote the franchise and

ensure the election of Democratic Party candidates” (quoting Paher v. Cegavske, No.

320CV00243MMDWGC, 2020 WL 2042365, at *2 (D. Nev. Apr. 28, 2020))).

       Further, Plaintiff’s requested relief of de-certifying the election would have

significant disenfranchising effects on the DNC’s constituents. See Crawford v.

Marion Cty. Election Bd., 553 U.S. 181, 189 n.7 (2008) (agreeing with the unanimous

view of the Seventh Circuit that the Indiana Democratic Party had Article III

standing to challenge a voter identification law that risked disenfranchising its

members). This, in turn, would require the DNC to divert resources to safeguard the

                                            -4-

        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 4 of 10 Document 24
timely certification of statewide results. See Crawford v. Marion Cnty. Election Bd.,

472 F.3d 949, 951 (7th Cir. 2007) (concluding that challenged law “injure[d] the

Democratic Party by compelling the party to devote resources” that it would not have

needed to devote absent new law), aff’d, 553 U.S. 181; see also Issa, 2020 WL 3074351,

at *3 (granting intervention and citing this interest).

       As a result, the DNC’s injuries are direct and significant and support its

intervention.

       3.     Denial of the motion to intervene would impair the DNC’s
              ability to protect its interests.
       Next, the DNC’s interests “may, as a practical matter, be impaired or impeded

by disposition of the case.” Driftless Area Land Conservancy, 969 F.3d at 746. When,

as here, a proposed intervenor has a protectable interest in the outcome of the

litigation, courts have “little difficulty concluding” that its interests will be impaired.

Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir.

2011) (quoting California ex rel. Lockyer v. United States, 450 F.3d 436, 442 (9th Cir.

2006)). When considering this factor, courts examine the “practical consequences” of

denying intervention. Nuesse v. Camp, 385 F.2d 694, 702 (D.C. Cir. 1967); Advisory

Comm. to Fed. R. Civ. P. 24 1966 Amendment (“If an absentee would be substantially

affected in a practical sense by the determination made in an action, he should, as a

general rule, be entitled to intervene. . . .”).

       As set forth above, there can be little doubt that if Plaintiff were to succeed in

undoing the election results, the DNC “would be directly rather than remotely

harmed.” Flying J, Inc. v. Van Hollen, 578 F.3d 569, 572 (7th Cir. 2009). The relief

Plaintiff seeks would threaten the DNC’s electoral prospects, disenfranchise the

DNC’s members, and otherwise harm the DNC’s mission. Courts have frequently

permitted political parties to intervene in similar circumstances. See, e.g., Paher v.

Cegavske, No. 20-00243-MMD-WGC, 2020 WL 2042365, at *4 (D. Nev. Apr. 28, 2020)


                                             -5-

        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 5 of 10 Document 24
(granting DNC intervention in election case regarding election procedures and

recognizing impairment of DNC’s interests); see also Issa, 2020 WL 3074351, at *3

(recognizing impairment of state party’s interests in lawsuit regarding election

procedures).

       4.      The DNC’s interests are not adequately represented by the
               existing parties.
       Finally, the DNC’s interests are not adequately represented by the existing

parties. Driftless Area Land Conservancy, 969 F.3d at 747. The Seventh Circuit

employs a tiered approach to “evaluating adequacy of representation.” Id. at 747.

“‘The default rule . . . is a liberal one.’” Id. (quoting Planned Parenthood of Wisconsin,

Inc., 942 F.3d at 799). It requires a ‘minimal” burden of showing that representation

“‘may be’ inadequate.” Id. (quoting Trbovich v. United Mine Workers of Am., 404 U.S.

528, 538 n.10 (1972)). A more stringent showing is required “if the interest of the

absentee is identical to that of an existing party, or if a governmental party is charged

by law with representing the absentee's interest.” Id. Ultimately, examination of this

factor “calls for a contextual, case-specific analysis, and resolving questions about the

adequacy of existing representation requires a discerning comparison of interests.”

Id. at 748.

       In this case, the Defendant state officials and the DNC have “interests and

objectives that are materially different” from each other. Id. at 749. The Defendants

have an interest in defending the actions of state officials. The DNC has different

objectives: ensuing that the valid ballot of every Democratic voter in Wisconsin is

counted and safeguarding the election of Democratic candidates. Ultimately, the

DNC has specific interests and concerns—including the Democratic Party’s overall

electoral prospects and use of its limited resources—that none of the current

Defendants share. Considering these material differences in objectives, no




                                           -6-

        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 6 of 10 Document 24
heightened burden of showing of inadequacy is required. 2 Id. And the DNC has met
the “minimal” burden of showing that the Defendants’ “representation ‘may be’

inadequate.” Id. (quoting Trbovich, 404 U.S. at 538 n.10).

      Indeed, other courts have held that such divergent interests between

government defendants and others warrant intervention. See, e.g., Kleissler v. U.S.

Forest Serv., 157 F.3d 964, 972 (3d Cir. 1998) (recognizing that intervention may be

appropriate when “an agency’s views are necessarily colored by its view of the public

welfare rather than the more parochial views of a proposed intervenor”); see also, e.g.,

Issa, 2020 WL 3074351, at *3 (granting intervention and observing that the interests

of officials were to “properly administer election laws,” in contrast to the interests of

a state party, which included “ensuring their party members and the voters they

represent have the right to vote,” “advancing their electoral prospects,” and

“allocating their limited resources”); Paher, 2020 WL 2042365, at *3 (granting

intervention as of right where proposed intervenors, including the DNC, “may present

arguments about the need to safeguard [the] right to vote that are distinct from [state

defendants’] arguments”).

B.    The DNC is also entitled to permissive intervention.
      If the Court does not grant intervention as a matter of right, the DNC

respectfully requests that the Court exercise its discretion to allow it to intervene

under Rule 24(b). The Court has discretion to grant a motion for permissive

intervention when the Court determines that: (1) the proposed intervenor’s claim or

defense and the main action have a “common question of law or fact,” and (2) the

2      Further, the Wisconsin Elections Commission and Governor are not “charged
by law with protecting the interests of the proposed intervenors,” the DNC. Planned
Parenthood of Wisconsin, Inc., 942 F.3d at 799; see also Wisconsin Educ. Assn Council
v. Walker, 705 F.3d 640, 659 (7th Cir. 2013) (finding that, in challenge to
constitutionality of statute related to unions, the Governor and other state officials
were “not charged by law” with protecting interests of employees seeking to intervene
in defense of the statute).

                                           -7-

        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 7 of 10 Document 24
intervention will not “unduly delay or prejudice the adjudication of the original

parties’ rights.” Fed. R. Civ. P. 24(b)(1)(B) and (b)(3); see also Planned Parenthood of

Wisconsin, Inc., 942 F.3d at 803 (discussing the district court’s broad discretion in

granting permissive intervention).

       The DNC meets the criteria for permissive intervention. The motion to

intervene is timely and, given that this litigation is at a very early stage, intervention

will not unduly delay or prejudice the adjudication of the original parties’ rights.

Moreover, the DNC will inevitably raise common questions of law and fact, including

challenging Plaintiff’s claims that the lawful votes of Wisconsin voters should be

invalidated. The DNC would contribute to the complete development of the factual

and legal issues before this Court and is “uniquely qualified to represent the ‘mirror-

image’ interests” of the Plaintiff. See Democratic Nat’fl Comm. v. Bostelmann, No. 20-

CV-249-WMC, 2020 WL 1505640, at *5 (W.D. Wis. Mar. 28, 2020) (denying

Republican National Committee’s motion to intervene as a matter of right but

granting permissive intervention because the RNC represented “the ‘mirror-image’

interests” of the plaintiffs).

                                  III.   Conclusion
       For the reasons stated above, this Court should grant the DNC’s motion to

intervene as a matter of right. In the alternative, this Court should exercise its

direction and grant the DNC permissive intervention.

       DATED: December 4, 2020




                                           -8-

        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 8 of 10 Document 24
                                        Respectfully Submitted,

                                        s/ Michelle M. Umberger
Seth P. Waxman*                          Charles G. Curtis, Jr.
WILMER CUTLER PICKERING HALE AND           SBN 1013075
    DORR LLP                             Michelle M. Umberger
1875 Pennsylvania Ave., NW                 SBN 1023801
Washington, DC 20006                     Sopen B. Shah
(202) 663-6000                             SBN 1105013
seth.waxman@wilmerhale.com               Will M. Conley
                                           SBN 1104680
David S. Lesser*                         PERKINS COIE LLP
Jamie Dycus*                             33 East Main St., Suite 201
WILMER CUTLER PICKERING HALE AND         Madison, WI 53703
    DORR LLP                             (608) 663-7460
7 World Trade Center                     ccurtis@perkinscoie.com
250 Greenwich Street                     mumberger@perkinscoie.com
New York, NY 10007                       sshah@perkinscoie.com
(212) 230-8800                           wconley@perkinscoie.com
david.lesser@wilmerhale.com
jamie.dycus@wilmerhale.com                  Marc E. Elias*
                                            John Devaney*
Matthew W. O’Neill                          Zachary J. Newkirk*
  SBN 1019269                               PERKINS COIE LLP
FOX, O’NEILL &                                  700 Thirteenth St., N.W.,
  SHANNON, S.C.                                   Suite 800
622 North Water Street,                     Washington, D.C. 20005
    Suite 500                               (202) 654-6200
Milwaukee, WI 53202                         melias@perkinscoie.com
(414) 273-3939                              jdevaney@perkinscoie.com
mwoneill@foslaw.com                         znewkirk@perkinscoie.com


* Application for admission pending         Counsel for Proposed Intervenor-Defendant




                                      -9-

         Case 2:20-cv-01785-BHL Filed 12/04/20 Page 9 of 10 Document 24
                            CERTIFICATE OF SERVICE

       I hereby certify that on Friday, December 4, 2020, I filed a copy of the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.


                                            /s/Michelle M. Umberger
                                            Counsel for Proposed Intervenor




                                           -10-

       Case 2:20-cv-01785-BHL Filed 12/04/20 Page 10 of 10 Document 24
